DETAILED ACTION
Claims 1-19 are pending. 
Claims 1-19 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava).
Regarding claims 1, 3-4, 11-13, 15, and 19
Srivastava teaches a coating disposed on a woven or knit scrim comprising a plurality of yarns, the coating comprising a binder and a particulate material selected from the group consisting of paramagnetic particles, super paramagnetic particles, ferromagnetic particles, ferrimagnetic particles, and mixtures thereof. Therefore, the coating is magnetically responsive and the coated fabric is magnetically responsive. The particulate material is iron. The particles have a size of about 50 microns or less. The particulate material is present in the coating in an amount of about 60 wt.% to 90 wt.%. See, e.g., abstract and paragraphs [0021] and [0023-0025] and claims 11 and 13. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Srivastava teaches the weight of the scrim is 30 gsm or more, more preferably about 65 gsm or more. The weight of the coating is about 100 gsm or more, including 340 gsm or more. The amount of the coating applied to the scrim is dependent upon the desired strength of the In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the areal density of the scrim and the magnetically responsive coating, including over the amounts presently claimed such that the areal density of the magnetically responsive coating is 2 or 2.5 times that of the areal density of the scrim, in order to obtained the desired strength of magnetic response.

Regarding claim 6
Srivastava further teaches the material of the scrim includes polyester yarns. Paragraph [0021].

Regarding claim 14
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Srivastava meets the requirements of the claimed product, i.e., scrim comprising a magnetically responsive coating on its surface, Srivastava clearly meets the requirements of the present claim.

Regarding claim 16
Although Srivastava does not explicitly teach applying the magnetically responsive particles by padding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Srivastava meets the requirements of the claimed product, i.e., scrim comprising a magnetically responsive coating on its surface, Srivastava clearly meets the requirements of the present claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava), as applied in claim 1 above, and further in view of Meyer et al. (US 2019/0232623) (Meyer). 
Regarding claim 2
Srivastava teaches all of the limitations of claim 1 above. Srivastava further teaches the panel system reduces ambient noise. Paragraph [0030]. However, Srivastava does not explicitly teach the use of a laid scrim.
With respect to the difference, Meyer teaches a composite material for production of construction or housing parts, such as sound insulation, comprising a laid scrim layer. See, e.g., abstract and paragraphs [0030], [0135], and [0159].  
Meyer and Srivastava are analogous art as they are both drawn to sound insulation in building material.
In light of the disclosure of Meyer, it therefore would have been obvious to one of ordinary skill in the art to use a laid scrim as the scrim of Srivastava, in order to produce a panel system that reduces ambient noise with predictable success as Meyer teaches a laid scrim is suitable for use in sound insulating material for production of construction of housing parts, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava), as applied in claim 6 above, and further in view of Caimi (US 2017/0342721).
Regarding claim 7
Srivastava teaches all of the limitations of claim 6 above, however does not explicitly teach the polyester yarns are texturized. 
With respect to the difference, Caimi teaches texturized yarns are used as weft yarns in a fabric for a sound-absorbing element. Texturized yarns undergo texturization in order to stabilize shrinkage of the fibers after being spun-extruded See, e.g.,  abstract and paragraphs [0004], [0053], [0060] and Table 1-3. 
Caimi and Srivastava are analogous art as they are both drawn to sound insulation in building material.
In light of the disclosure of Caimi, it therefore would have been obvious to one of ordinary skill in the art to texturize the polyester yarns of Srivastava, in order to produce a panel system that reduces ambient noise with predictable success as Meyer teaches texturized yarns are suitable for use in sound insulating material for production of building material, and thereby arrive at the claimed invention.
	
Claims 5, 8, and 10 are, and claim 6 is alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava), as applied in claim 1 above, and further in view of Schnegg et al. (US 5,436,064) (Schnegg).
Regarding claims 5-6, 8, and 10
Srivastava teaches all of the limitations of claim 1 above. However, Srivastava does not explicitly teach the use of a weft inserted warp knit scrim. 
Schnegg teaches a woven fibrous material for use in partitions. See, e.g., abstract and column 1, lines 14-19. Schnegg teaches the woven fibrous material comprises a warp-knit weft-
As Schnegg expressly teaches, the warp-knit, weft-inserted fabric comprises polyester yarns in order to ensure the fabric is readily cut into the desired shape. Column 6, lines 26-35. As Schnegg expressly teaches, warp-knit, weft-inserted fabrics have become popular, in lieu of woven fabrics, because of their versatility and the economics of manufacture. They retain the appearance and resemblance to woven fabrics. Column 2, lines 49-58. 
Schnegg and Srivastava are analogous art as they are both drawn to woven material for partitions. 
In light of the motivation provided by Schnegg, it therefore would have been obvious to one of ordinary skill in the art to use a warp-knit, weft-inserted scrim comprising polyester yarns as the warp, weft, and stitching yarn as the woven scrim of Srivastava, in order to ensure the fabric is readily cut into the desired shape, in view of versatility and economics of manufacture, and to form a partition with predictable success as Schnegg teaches a warp-knit, weft-inserted fabric is suitable for use in a partition, and thereby arrive at the claimed invention. 

Claim 9 is, and claim 7 is alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava) in view of Schnegg et al. (US 5,436,064) (Schnegg), as applied in claims 6 and 8 above, and further in view of Caimi (US 2017/0342721).
Regarding claims 7 and 9
Srivastava in view of Schnegg teaches all of the limitations of claims 6 and 8 above, however does not explicitly teach the polyester yarns are texturized.
See, e.g.,  abstract and paragraphs [0004], [0053], [0060] and Table 1-3. 
Caimi and Srivastava in view of Schnegg are analogous art as they are both drawn to sound insulation in building material.
In light of the disclosure of Caimi, it therefore would have been obvious to one of ordinary skill in the art to texturize the polyester yarns of Srivastava, in order to produce a panel system that reduces ambient noise with predictable success as Meyer teaches texturized yarns are suitable for use in sound insulating material for production of building material, and thereby arrive at the claimed invention.

Claim 18 is, and claims 14 and 16 are, rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava), as applied in claim 1 above, and further in view of Srivastava et al. (US 2017/0037629) (Srivastava II).
Regarding claim 14
Srivastava teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied by padding. 
With respect to the difference, Srivastava II teaches a building component comprising magnetically responsive material, wherein the building component comprises a fabric and the magnetically responsive material includes iron and iron oxide particles. The fabric is made magnetic by applying the magnetically responsive scrim on the fabric form an aqueous mixture. See, e.g.,  abstract, paragraphs [0012], [0024], [0029], [0031], [0033], and [0079-0080], and claims 10 and 12.  
Srivastava and Srivastava II are analogous art as they are both drawn to magnetized building materials. 


Regarding claim 16
Srivastava teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied by padding. 
With respect to the difference, Srivastava II teaches a building component comprising magnetically responsive material, wherein the building component comprises a fabric and the magnetically responsive material includes iron and iron oxide particles. The fabric is made magnetic by applying the magnetically responsive particulate by padding. See, e.g.,  abstract, paragraphs [0012], [0024], [0029], [0031], and [0033], and claims 10 and 12.  
Srivastava and Srivastava II are analogous art as they are both drawn to magnetized building materials. 
In light of the disclosure of Srivastava II, it therefore would have been obvious to one of ordinary skill in the art to apply the magnetically responsive particulate of Srivastava by padding, in order to form the magnetized panel system with predictable success, as Srivastava II teaches padding is a suitable method of magnetizing a fabric, and thereby arrive at the claimed invention. 

Regarding claim 18
Srivastava teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied in a pattern. 
See, e.g.,  abstract, paragraphs [0012], [0024], and [0033], and claims 10 and 12.  
Srivastava II teaches the fabric is made magnetic by pattern coating. The magnetic material is in a gradient or pattern, wherein these patterns help with alignment of one component relative to its adjacent components. Paragraphs [0029-0030].
Srivastava and Srivastava II are analogous art as they are both drawn to magnetized building materials. 
In light of the motivation of applying the magnetically responsive material in a pattern as provided by Srivastava II, it therefore would have been obvious to one of ordinary skill in the art to apply the magnetically responsive particulate of Srivastava in a pattern, in order to help alignment of one component relative to its adjacent component, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava), as applied in claim 1 above, and further in view of Wisniewski (US 2002/0144861). 
Regarding claim 17
Srivastava teaches all of the limitations of claim 1 above, however does not explicitly teach the use of a PVC coating. 
With respect to the difference, Wisniewski teaches a sound proofing element for a wall comprising fabric material. The fabric material is further improved by a PVC coating. The PVC coating imparts thermal stability and UV stability as well as inhibits flammability. See, e.g., abstract and paragraphs [0014] and [0039-0041].

	In light of the motivation of applying the PVC coating as taught by Wisniewski, it therefore would have been obvious to one of ordinary skill in the art to apply a PVC coating to the scrim of Srivastava, in order to impart the scrim with thermal stability and UV stability and inhibit flammability, and thereby arrive at the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/890,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘350 Application also claims a magnetically responsive scrim comprising a scrim comprising a plurality of yarns and a magnetically responsive coating covering at least a portion of the yarns of the scrim, wherein the magnetically responsive coating comprises magnetically responsive particulate and a binder, wherein the magnetically responsive coating is at least about 40% by weight magnetically responsive particulate, and wherein the magnetically responsive coating has an areal density of at least twice the areal density of the scrim. The dependent claims of the ‘350 Application further recite substantially identical limitations with relation to the narrowing aspects of the magnetically responsive scrim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789